UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6437


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MARVIN HAMPTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.      Margaret B. Seymour, Chief
District Judge. (5:05-cr-00609-MBS-1)


Submitted:   June 21, 2012                  Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin Hampton, Appellant Pro Se.        Jane Barrett Taylor,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marvin      Hampton       appeals         the    district    court’s     order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

in his sentence based on Amendment 750 to the U.S. Sentencing

Guidelines Manual (2010).                 We conclude that the district court

properly determined that Hampton was ineligible for a sentence

reduction because the sentencing range for his crack cocaine

offense   was    determined         by    the       applicable      statutory    mandatory

minimum, not a calculation of the drug quantity attributable to

Hampton, and thus was not impacted by Amendment 750.                            See United

States    v.    Munn,    595    F.3d       183,       187    (4th     Cir.   2010)   (“[A]

defendant who was convicted of a crack offense but sentenced

pursuant to a mandatory statutory minimum sentence is ineligible

for a reduction under § 3582(c)(2).”).                        Accordingly, we affirm

the district court’s order.                 See United States v. Hampton, No.

5:05-cr-00609-MBS-1 (D.S.C. Feb. 28, 2012).                            We dispense with

oral   argument      because        the    facts       and    legal    contentions      are

adequately      presented      in    the     materials        before     the    court   and

argument would not aid the decisional process.


                                                                                  AFFIRMED




                                                2